Citation Nr: 0521656	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  03-03 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD), prior to May 14, 
2004, and to an evaluation in excess of 50 percent for PTSD 
thereafter.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel





INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional evidence, consisting of a letter from his wife as 
well as statements from his VA psychiatrist, were received on 
behalf of the veteran at the Board in July 2005.  This 
evidence, which relates to the veteran's increased rating 
claim, has not been considered by the agency of original 
jurisdiction (AOJ) and was not accompanied by a waiver of 
such consideration.  

In this regard, it is noted that, on January 23, 2002, final 
rules were promulgated, which, in part, allowed the Board to 
consider additional evidence without having to refer the 
evidence to the RO for initial consideration, and without 
having to obtain the appellant's waiver.  The rule has since 
been invalidated.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003) (holding that the provisions of 38 C.F.R. 
§§ 19.9(a)(2), and (a)(2)(ii) (2002) were inconsistent with 
38 U.S.C.A. § 7104(a) (West 2002), because they denied 
appellants a "review on appeal" when the Board considered 
additional evidence without remanding the case to the RO for 
initial consideration).  New regulations were recently 
promulgated to conform to the Federal Circuit's decision.  In 
particular, the revised version of 38 C.F.R. § 20.1304(c), 
removes the Board's authority to develop evidence for initial 
consideration unless the appellant or appellant's 
representative waives the right to initial review by the 
agency of original jurisdiction of new evidence received by 
the Board.  See 69 Fed. Reg. 53807, 53808 (September 3, 2004) 
to be codified at 38 C.F.R. § 20.1304(c).

Inasmuch as the RO, as the agency of original jurisdiction, 
has not reviewed the additional medical evidence and has not 
prepared a Supplemental Statement of the Case discussing this 
evidence, the Board is compelled to remand this case to the 
RO for the issuance of a Supplemental Statement of the Case.

Accordingly, the veteran's claim is remanded to the AMC for 
the following actions:

After undertaking any additional 
development deemed necessary, to include 
affording the veteran another VA 
examination and obtaining an opinion as 
to the  severity of his PTSD with 
depressive disorder, the RO should review 
the issue on appeal, taking into 
consideration the evidence that has been 
added to the record since its last 
adjudication.  If the issue on appeal 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




_______________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




